Citation Nr: 0424442	
Decision Date: 09/02/04    Archive Date: 09/15/04

DOCKET NO.  99-07 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for a right knee 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Salari, Counsel




INTRODUCTION

The veteran (appellant, claimant) had active duty service 
from November 1943 to December 1945.

This appeal was previously before the Board of Veterans' 
Appeals (Board) from an August 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.  In November 2003, the Board remanded 
this matter to the RO for additional development.  The case 
has now been returned to the Board for further appellate 
consideration.  

Pursuant to 38 C.F.R. § 20.900 (2003), this case has been 
advanced on the docket.


FINDINGS OF FACTS

1.  The veteran is a combat veteran.  

2. There is neither medical evidence of a current right knee 
or back disorder, nor is there evidence of a nexus between 
any in-service combat injury and any right knee or back 
disorder.  


CONCLUSIONS OF LAW

1.  A low back disorder was not incurred or aggravated in 
service.  38 U.S.C.A. §§ 1110, 1154(b), 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.655 (2003).

2.  A right knee disorder was not incurred or aggravated in 
service.  38 U.S.C.A. §§ 1110, 1154(b), 5103, 5103A, 5107; 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.655.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant claims that he sustained a right knee shrapnel 
wound during active duty service, and that he now has 
arthritis of the right knee and back as a result.    

The veteran is a combat veteran.  His service medical records 
show that in October 1944 he sustained a shell fragment wound 
to his left hand.  A May 1945 treatment report further 
indicates that in January 1945, the appellant sustained a 
shell fragment wound to the right ear.  

The veteran's enlisted record and report of separation notes 
entitlement to Purple Heart and Bronze Star Medals.  Military 
documents submitted by the claimant indicate that he was 
awarded the Purple Heart in October 1944, and an oak leaf 
cluster in lieu of a second award in January 1945.  These 
personnel records do not indicate where the veteran was 
wounded on either occasion.  

His December 1945 separation examination report notes 
shrapnel wounds to the left hand and right ear lobe.  No 
other combat wounds or injuries are noted.  His service 
medical records also do not show complaints of or treatment 
for any right knee or low back disorder.

Service connection is granted when the evidence establishes 
that a particular injury or disease resulting in disability 
was incurred coincident with service, or if preexisting 
service, was aggravated therein.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  In the case of any veteran who engaged in 
combat with the enemy in active service during a period of 
war, VA shall accept as sufficient proof of service-
incurrence of any disease or injury alleged to have been 
incurred in or aggravated by such service satisfactory lay or 
other evidence of service incurrence or aggravation of such 
injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service, and, to that end, shall resolve 
every reasonable doubt in favor of the veteran.  Service-
connection of such injury or disease may be rebutted by clear 
and convincing evidence to the contrary.  38 U.S.C.A. 
§ 1154(b).

The United States Court of Appeals for Veterans Claims 
(Court) has held that 38 U.S.C.A. § 1154(b) can be used only 
to provide a factual basis upon which a determination could 
be made that a particular disease or injury was incurred or 
aggravated in service, not to link the claimed disorder 
etiologically to the current disorder.  Section 1154(b) does 
not establish service connection for a combat veteran.  
Rather, it aids the claim by relaxing the adjudicative 
evidentiary requirements for determining what happened in 
service.  There must still be competent medical evidence 
tending to show a current disability and a nexus between that 
disability and those service events.  See Kessel v. West, 13 
Vet. App. 9, 17-19 (1999).  

In this case, there is neither any evidence of a current back 
or right knee disability, or any evidence linking an in-
service combat injury to any back and/or right knee disorder.  
The Board notes that in January 2004, the veteran was 
notified by the RO that he was being scheduled for a VA 
examination.  The claimant, however, failed to report for the 
scheduled examination.  The record also indicates that the 
January 2004 letter, as well as an April 2004 supplemental 
statement of the case were returned as undeliverable.    

When entitlement to a benefit cannot be established without a 
current VA examination or reexamination and a claimant, 
without good cause, fails to report for such examination, 
action shall be taken in accordance with 38 C.F.R. § 3.655(b) 
or (c), as appropriate.  38 C.F.R. § 3.655(a).  Section (b) 
provides when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim 
the claim shall be rated based on the evidence of record.  
When the examination was scheduled in conjunction with any 
other original claim, a reopened claim for a benefit which 
was previously disallowed, or a claim for increase, the claim 
shall be denied.  38 C.F.R. § 3.655(b).  

Here the record did not include evidence of a current 
disability of the right knee and back or medical nexus 
between any back and right knee disability and service, 
service connection could not be granted under 38 U.S.C.A. 
§ 1154(b).  VA has attempted to assist the veteran by 
scheduling him for a VA examination to obtain such evidence.  
The veteran, however, failed to report.  Thus, under 
38 C.F.R. § 3.655(b), this claim must be denied.  The Board 
realizes that it is likely that the veteran did not receive 
notification of the VA examination.  This, however, would be 
due to the appellant's failure to keep VA informed of his 
current address, and that failure is not good cause.  It is 
the veteran's burden to keep VA apprised of his whereabouts.  
If he does not do so, there is no burden on the part of the 
VA to turn up heaven and earth to find him.  Hyson v. Brown, 
5 Vet. App. 262, 265 (1993).

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) 
prescribes VA duties to notify the claimant of the evidence 
needed to substantiate a claim, of the evidence VA will 
obtain, and of the claimant's responsibilities with regard to 
obtaining evidence.  It also prescribes VA duties to help a 
claimant obtain relevant evidence.  The VCAA is codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).

In this case, in a January 2004 letter, VA attempted to 
conduct certain development and comply with the duty to 
notify and assist the veteran under the VCAA.  The completion 
of the January 2004 development, however, has been hampered 
by the veteran's failure to keep VA appraised of his 
whereabouts. As such, VA could not fulfill the duty to assist 
under the VCAA.  The evidence does not indicate that the 
claimant has updated his claims file with his current 
address.  Therefore, attempts to further develop and comply 
with VCAA provisions would be futile.  The Board must again 
point out that in the normal course of events, it is the 
veteran's burden to keep VA apprised of his whereabouts.  
Although VA is required by statute and case law to assist 
appellants in the development of claims, the duty to assist 
is not always a one-way street.  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  As the veteran has failed to keep VA 
apprised of his current address, no further action can be 
accomplished by the VA in developing this claim and VA has 
met its duties under the law.  The Board has not alternative 
but to deny the claim.  

In reaching this decision, the Board considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for low back and right knee disorders is 
denied.


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



